Citation Nr: 0834561	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-44 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for hypertensive 
vascular disease, to include as secondary to the veteran's 
service-connected diabetes mellitus.  

4.  Entitlement to service connection for the residuals of a 
stroke with paralysis of the left upper extremity and paresis 
of the left lower extremity, to include as secondary to 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1963 to October 
1966 and from January 1967 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and July 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee, denying the veteran's 
claims of service connection for sinusitis, asthma, 
hypertension, and residuals of a stroke.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Asthma and Sinusitis

The veteran's claims of service connection for asthma and 
sinusitis were denied by the RO in a May 2004 rating 
decision.  According to the RO, the veteran's claim of 
sinusitis was denied because his service medical records only 
showed a single complaint of "stuffiness" on January 20, 
1971.  The RO indicated that there were no other complaints 
of or treatment for a sinus condition during service.  

However, service medical records indicate that the veteran 
was seen on January 5, 1971 with complaints of sinus problems 
and a history of breathing difficulty.  On January 20, 1971, 
a diagnosis of "severe vasomotor rhinitis" was assigned.  
Sinus series at this time showed chronic changes in the 
sinuses.  The veteran was then hospitalized from January 29, 
1971 to February 16, 1971 for treatment of vasomotor rhinitis 
and left acute serous otitis media.  Submucous resection of 
the inferior turbinates was performed at this time.  A health 
record dated February 16, 1971 indicated that the etiology of 
the veteran's condition was undetermined, but it was incurred 
in the line of duty (LD).  

Additionally, the RO denied the veteran's claim of service 
connection for asthma, noting that there was no evidence of 
complaints of, treatment for, or diagnoses of this condition 
during the veteran's active service.  A September 1983 in-
service examination notes that the veteran had a history of 
bronchial asthma, although he had no attacks within the last 
10 years.  The veteran also indicated that he had a history 
of asthma in his May 1988 in-service examination.  There is 
also evidence from January 1971, January 1972 and February 
1975, indicating that the veteran sought treatment from the 
allergy clinic.  

Based on the above evidence, the Board concludes that the 
veteran must be afforded VA respiratory examination and ear, 
nose and throat (ENT) examination.  There is extensive 
evidence of sinus problems during the veteran's military 
service, and there is evidence that the veteran complained of 
asthma and allergy problems during his military service.  
Additionally, as will be explained below, the record appears 
to be missing a number of the veteran's VA treatment records.  
As such, additional development must be undertaken before 
appellate review can continue.  

Hypertension and Residuals of a Stroke

The RO denied the veteran's claim of service connection for 
hypertension on a direct basis, and as secondary to his 
service-connected diabetes mellitus.  Among other things, the 
RO relied on the June 2004 VA medical examiner's conclusion 
that the veteran was diagnosed with hypertension prior to 
diabetes mellitus in denying this claim.  

The Board does not find the medical examiner's conclusion as 
to the time of onset of the veteran's hypertension to be 
persuasive.  According to the June 2004 VA examination 
report, the medical examiner relied on the veteran's 
testimony and the claims file in making an opinion.  The 
examiner noted that the veteran was first prescribed 
medication for hypertension in 1998.  However, this 
conclusion appears to be based on the veteran's own 
testimony, as there are no VA or private treatment records in 
the veteran's claims file from the veteran's separation from 
active duty in 1991 until December 2003.  A medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Regardless, the VA examiner of 2004 concluded that if the 
diabetes did occur before the veteran's hypertension, then it 
was likely to have contributed.  However, the examiner found 
it "unlikely" that the diabetes existed before the 
hypertension.  No evidence or rationale was cited in support 
of this claim.  Since there is no medical evidence of record 
supporting this conclusion, the Board does not find it 
sufficiently credible to warrant a denial of the veteran's 
claim.  A search for medical records actually establishing 
when the veteran was diagnosed with each of these disorders 
must be performed.  

Finally, the veteran contends that he is entitled to the 
residuals of a stroke, to include as secondary to the 
veteran's hypertension.  Service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 38 C.F.R. § 3.310(b); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Therefore, the veteran's 
eligibility for secondary service connection for the 
residuals of a stroke is contingent on the outcome of his 
claim of service connection for hypertension.  

The Board, therefore, finds that the claim for secondary 
service connection is inextricably intertwined with the 
hypertension claim at issue.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  As such, the Board defers ruling on 
this matter until after the mandates of the Remand have been 
completed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA and private treatment 
records from 1991 through 2003 must be 
obtained.  If necessary, the veteran 
should be asked to provide dates of 
treatment, names of health care providers, 
and locations of treatment facilities used 
during this time.  

2.  The veteran's most recent VA treatment 
records must be obtained as well (and 
private treatment records if any exist).  
There is no record of treatment since 
December 2004 in the veteran's claims 
file.  

3.  An additional VA hypertension 
examination should be performed.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension had its onset in service, or 
is secondary to the veteran's diabetes 
mellitus, or if not, whether the veteran's 
hypertension has been aggravated by his 
service-connected diabetes mellitus.  

4.  The veteran should be afforded VA ENT 
examination - specifically examination of 
the sinuses.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran currently suffers from a sinus 
disorder.  If so, the examiner should 
opine as to whether it is at least as 
likely as not that any sinus disorder 
found upon VA examination is a result of 
the veteran's active military service.  
Additionally, the examiner should provide 
an opinion as to whether the veteran's 
military service and in-service SMR 
surgery, or any other service-connected 
disorder, has aggravated the veteran's 
disorder.  

5.  The veteran should also be afforded VA 
respiratory examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner should 
determine whether the veteran currently 
suffers from a respiratory disorder, to 
include bronchial asthma.  If so, the 
examiner should opine as to whether it is 
at least as likely as not that any 
respiratory disorder found upon VA 
examination is a result of the veteran's 
active military service.  Additionally, if 
the disorder is found to have preexisted 
the veteran's military service, the 
examiner should provide an opinion as to 
whether the veteran's military service, or 
any other service-connected disorder, has 
aggravated the veteran's disorder.  

6.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed, 
and the claim readjudicated.  The veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




